In this case the transcript contains no proper index nor do the briefs of plaintiff in error refer (as required by our rules) to the particular pages in *Page 311 
the transcript where the happenings complained of in the assignments of error can be found. Such omissions are a great burden on the Justices who are compelled by such omissions to make and note their own index references on the margin of the briefs in order to intelligently consider the case. I assume a mere calling of such omissions to the attention of the bar will result in a remedy of such faults in briefing in the future.
A reading of the record of the trial in this case demonstrates certain improprieties on the part of the trial judge in the conduct of the trial that, were they properly objected to at the time of their occurrences, would assuredly be grounds for a new trial. A sarcastic interjection of questions by the court especially when addressed to the defendant while testifying in his own behalf, has no place in a criminal trial as its inevitable tendency is calculated to prejudice the accused by impressing the jury with the idea that the court is taking judicial notice of the falsity of what accused is attempting to relate as a witness. Also, a trial judge should carefully refrain from making any disparaging remarks to a defendant's witness the effect of which is to give rise to a feeling of race prejudice on the part of a white jury trying a negro defendant.
I commend as a guide for trial judges to follow in cases of this kind the following excerpt from an article appearing in the October, 1935, issues of the "Florida Law Journal" (Vol. IX, No. 8, text page 527) entitled "Judicial Ethics — The Judge and His Relations to the Lawyer, the Jury and the Public," written by Honorable C.O. Andrews, a former Commissioner of this Court:
"While a Judge may properly intervene in a trial of a case to prevent unnecessary waste of time or to clear up some obscurity, he should always bear in mind that any undue interference, *Page 312 
impatience, or participation in the examination of witnesses, or a severe attitude on his part toward witnesses, especially those who are excited or ill at ease by reason of their being unaccustomed to the circumstances of a trial, may tend to prevent the proper presentation of the cause or the ascertainment of the truth in respect thereto."
BROWN, J., concurs.